974 So. 2d 487 (2008)
Kenneth DARLING, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2130.
District Court of Appeal of Florida, Second District.
January 25, 2008.
VILLANTI, Judge.
Kenneth Darling appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, raising five grounds for relief. We affirm the trial court's denial of claims two through five without discussion.
In claim one, Darling alleges that his counsel was ineffective for failing to object to the jury venire's disparate representation of minority groups. Darling asserts that members of minority groups were systematically excluded from the all-white venire. However, Darling's claim is merely conclusory and contains no factual support for his contention. Cf. Leonard v. State, 659 So. 2d 1210, 1212 (Fla. 4th DCA 1995) (citing Duren v. Missouri, 439 U.S. 357, 364, 99 S. Ct. 664, 58 L. Ed. 2d 579 (1979)). Accordingly, we affirm the postconviction court's order on claim one without prejudice to any right Darling may have to file a timely, facially sufficient motion on this claim. See Delaughter v. State, 641 So. 2d 932 (Fla. 2d DCA 1994).
Affirmed.
SALCINES and SILBERMAN, JJ., Concur.